Citation Nr: 0619358	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  01-02 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Service connection for degenerative disc disease, lumbar 
spine (claimed as low back disability with numbness).  

2.	Service connection for a right great toe injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1971 to May 1972.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2000 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.      

The Board remanded this matter to the Appeals Management 
Center (AMC) for additional medical inquiry in October 2004.  

Before deciding the issues on appeal, the Board will address 
in this section two issues that have arisen out of a letter 
from the veteran received by the RO in April 2006.     

First, though the letter was received prior to the AMC's May 
2006 certification of appeal, it is not clear whether the AMC 
reviewed the statement.  Nevertheless, the Board finds remand 
for initial agency of original jurisdiction (AOJ) review 
unnecessary here.  Those portions of the veteran's letter 
relevant to the issues to be decided here are cumulative with 
statements already made by the veteran.  Specifically, in the 
letter the veteran describes an in-service fall which he 
claims caused injury.  VA had already been on notice of this 
claimed accident as a result of statements made by the 
veteran in his May 2004 Travel Board Hearing.  This statement 
was available for review following the October 2004 Board 
remand and prior to the AMC's February 2006 Statement of the 
Case.  As such, the Board finds remand for initial AOJ review 
unnecessary.  See 38 C.F.R. § 20.1304 (2005).

The second matter to be addressed concerns the veteran's 
request in this letter for additional time to develop his 
claims.  Specifically, the veteran states, "I would 
appreciate if the board would allow an extension, so I can 
collect updated information and evidence on my claim[.]"  
The Board has considered whether to grant the veteran 
additional time to develop his claim.  But his request will 
be denied.  The veteran has had over six years - since 
January 2000 - to submit to VA evidence supporting his claims 
for service connection for low back and right great toe 
disorders.  Since January 2000, VA has submitted to the 
veteran three letters requesting information or evidence 
pertaining to his claims, has afforded the veteran a Travel 
Board hearing held in Anchorage, Alaska, and has performed 
medical evaluation for the claimed injuries.  As such, the 
Board finds that the veteran has had ample time and 
opportunity to support his claims.  

The Board notes moreover that if the veteran obtains 
additional evidence pertaining to his claims, as he indicates 
he will, he may file claims to reopen his service connection 
claims in accordance with 38 C.F.R. § 3.156 (2005).  


FINDINGS OF FACT

1.	The veteran's low back disorder is not related to active 
service. 

2.	The preponderance of the evidence indicates that the 
veteran does not have a current right great toe disorder.  


CONCLUSIONS OF LAW

1.	A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  

2.	A right great toe disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for low back and 
right toe disorders.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the issues, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in March 2001.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claims in the August 2000 
rating decision on appeal.  See Mayfield v. Nicholson, No. 
05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  And the RO did not provide 
the veteran with information regarding disability ratings and 
effective dates for the award of benefits.  See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).   

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA has 
readjudicated the veteran's claims - in the February 2006 
Supplemental Statement of the Case -  since the proper VCAA 
notice letter in March 2001.  This readjudication complies 
with the remedial actions outlined in Mayfield v. Nicholson, 
No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 
2006).  And second, any questions as to the appropriate 
ratings or effective dates to be assigned here are rendered 
moot.  As will be detailed further below, the veteran's 
claims will be denied so no ratings or effective dates will 
be assigned.  As such, there can be no possibility of any 
prejudice to the veteran.           

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  This requirement also has been 
met.  Over a six-year period of development, VA has obtained 
private, VA, and service medical records relevant to this 
appeal.  Moreover, VA provided the veteran with compensation 
examination for his claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection

The veteran claims that he incurred low back and right toe 
disorders during his service between January 1971 and May 
1972.  For the reasons set forth below, the Board disagrees 
with his claims and finds service connection findings 
unwarranted here.      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

	Lower back 

The veteran claims that he injured his back on a naval vessel 
after falling from a ladder.  The evidence clearly 
establishes that the veteran has a current lower spine 
disorder.  Private and VA medical evidence shows that the 
veteran has had a back disorder since 1979, that he underwent 
lower spine surgery in 1987, and that he currently has 
degenerative disc and joint disease of the lower spine.  As 
such, the first element of Pond is established here.  Pond, 
12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unestablished, however.  As to the second element of Pond, 
the record contains no medical evidence supporting the 
veteran's claim that he incurred his disorder during service.  
Though a service medical record indicates complaints in 
November 1971 of mild muscle strain, the veteran's May 1972 
separation report of medical examination is negative for any 
problems associated with the veteran's back.  Of the private 
and VA medical records in the claims file, the earliest 
medical evidence of a post-service back disorder is 1979, 
over 5 years after discharge from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. 
Principi, 3 Vet. App. 365 (1992) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Private medical records 
indicate that the veteran injured his lower back in a 1979 
motor vehicle accident.  And the veteran did not claim 
service connection for his spine disorder until January 2000, 
over 27 years following service.      

In sum, the record contains no medical evidence of a chronic 
in-service lower spine disorder, of the development of an 
arthritic disorder in the low spine within one year of 
discharge from service, or of a continuity of symptomatology 
indicative of a low spine problem in the first several years 
following service.  In short, the competent evidence of 
record indicates that the veteran's in-service complaints of 
pain related to an acute and transitory lower back condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 
346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the veteran's 
current low spine disorder and an in-service disease or 
injury.  Pond, 12 Vet. App. at 346.  Rather, the record 
contains a VA physician's opinion countering the veteran's 
claim.  After conducting a March 2005 compensation 
examination, the examiner opined that the veteran's current 
disorder was not due to or related to the in-service muscle 
strain.  As such, the Board finds service connection 
unwarranted for this disorder.  

	Right Great Toe

The veteran claims that a current right great toe disorder 
was caused by a stabbing injury he incurred during service.  
For this particular claim, the Board finds that none of the 
three elements of Pond has been established.  First, the most 
recent medical evidence of record - the March 2005 VA 
compensation examination report - indicates that the veteran 
does not have a current right great toe disability.  The 
examiner found no scar, normal range of motion, and normal x-
ray.  Second, the veteran's service medical records are 
negative for injury related to the veteran's right great toe.  
And third, the record contains no medical evidence 
establishing a nexus between the claimed in-service injury 
and the claimed current disorder.  As such, service 
connection cannot be established here either.  Pond, 12 Vet. 
App. at 346.  

The Board has closely reviewed and considered each of the 
veteran's statements, particularly those offered at his Board 
hearing.  But his statements are insufficient to prove his 
claims - to either an in-service injury or to post-service 
symptomatology of back or toe disorders.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (laypersons are not competent to render 
medical opinions as to etiology or diagnosis).  

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease, lumbar 
spine (claimed as low back disability with numbness), is 
denied.  

Service connection for a right great toe injury is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


